Citation Nr: 0428973	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  03-25 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability, other than post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals, left hand disability.

3.  Entitlement to an initial rating greater than 50 percent 
for service-connected PTSD.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant, Wife, & Sister
ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel


INTRODUCTION

The appellant had active military service from January 1969 
until March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for 
psychiatric disability and also found that new and material 
evidence was not received to reopen a claim of entitlement to 
service connection for residuals, left hand disability.

The appellant requested a hearing in this case, which was 
conducted by the undersigned Veterans Law Judge in July 2004.

The issues of entitlement to an initial rating greater than 
50 percent for service-connected PTSD and entitlement to 
service connection for psychiatric disability, other than 
PTSD are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In October 1972, the RO denied the appellant's claim for 
service connection for residuals, left hand disability.  The 
appellant did not appeal that decision.

2.  New evidence related to the appellant's claim for service 
connection for residuals, left hand disability received since 
the RO's October 1972 decision does not bear directly and 
substantially upon the specific matter under consideration, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The October 1972 RO rating decision that denied service 
connection for residuals, left hand disability is final.  
38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.201, 20.302 (2004).

2.  New and material evidence has not been received, and the 
claim for service connection for residuals, left hand 
disability is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a)(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004), are 
applicable to the appellant's claims currently on appeal.  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2004).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
his claims, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
specific compliance with Quartuccio, the appellant was 
advised of the evidence which would substantiate his claims, 
and the responsibility for obtaining it, by letters dated in 
March 2001 and February 2004.  The letters informed the 
appellant what evidence and information VA would be obtaining 
as well as the evidence that the appellant needed to provide.  
The letters explained that VA would make reasonable efforts 
to help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.

The Board notes in passing that the June 2002 rating decision 
on appeal, the statement of the case (SOC), the supplemental 
statement of the case (SSOC), and multiple supplemental 
correspondence, also adequately informed the appellant of the 
types of evidence needed to substantiate his claim.  The 
March 2001 and February 2004 VCAA letters also specifically 
addressed the legal requirements of a service connection 
claim and a new and material evidence claim.  Therefore, the 
Department's duty to notify has been fully satisfied.

With respect to the timing of the VCAA notification, the 
Board notes that the initial adjudication of the appellant's 
claim currently on appeal took place in June 2002, or prior 
to the February 2004 VCAA notification letter.  The Board 
notes, however, that the March 2001 VCAA notification letter 
was provided to the appellant prior to the initial 
adjudication of his claim.  Nevertheless, recent case law 
suggests that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Although the timing of the VCAA notification in 
this case partially complies with the explicit requirements 
of Pelegrini, the Court did not address whether, and if so, 
how, the Secretary can properly cure a defect in the timing 
of the VCAA notice.  Furthermore, the Court left open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.

For example, the Court in Pelegrini found, on the one hand, 
that the failure to provide the notice until after a claimant 
has already received an initial unfavorable AOJ 
determination, i.e., a denial of the claim, would largely 
nullify the purpose of the notice and, as such, prejudice the 
claimant by forcing him or her to overcome an adverse 
decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Id. at 120.  
On the other hand, the Court acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

As such, the Board finds that the Court in Pelegrini has left 
open the possibility of a notice error being found to be non-
prejudicial to a claimant.  The Board notes that a contrary 
finding would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  Furthermore, providing such a notice would mandate 
all prior adjudications be vacated, as well as nullifying the 
notice of disagreement and substantive appeal that were filed 
by the appellant to perfect the appeal to the Board.  Such 
interpretation of section 5103(a) is incompatible with the 
best interests of the appellant, as it would result in a 
substantial delay in readjudicating his claim.  Therefore, 
consistent with the requirements of the VCAA, the appellant 
was afforded the opportunity to submit information and 
evidence in support of his claim.  As such, the Board finds 
that all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2004) 
(harmless error).

The Board additionally notes that the VCAA notification 
letters sent to the appellant in March 2001 and February 2004 
are legally sufficient.  See Paralyzed Veterans of America, 
et. al. v. Secretary of Department of Veterans Affairs (PVA), 
Nos. 02-7007, -7008, -7009, -7010 (Fed. Cir. September 22, 
2003); Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  The Federal Circuit has held that 38 
C.F.R. §§ 3.159(b)(1) and 19.9(a)(2)(ii) are invalid to the 
extent they provide a claimant "not less than 30 days" to 
respond to a VCAA notification letter because the regulations 
are contrary to 38 U.S.C.A. § 5103(b), which provides a 
claimant one year to submit evidence.  However, the statute 
was recently amended to permit VA to adjudicate a claim 
within one-year of receipt of the claim.  Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).  Therefore, the claimant was notified properly of his 
statutory rights.

With respect to VA's duty to assist the appellant, the RO 
requested and obtained the appellant's service medical 
records and personnel from the National Personnel Records 
Center (NPRC).  The record also includes VA medical records, 
VA examination records, private medical records, lay 
statements, photographs, Board hearing transcript, and the 
appellant's own contentions.  Therefore, VA has no 
outstanding duty to assist the appellant in obtaining any 
additional information or evidence.  At every stage of the 
process, the appellant was informed of the information needed 
to substantiate his claim, and VA has obtained all evidence 
identified by the appellant.  The appellant has not 
referenced any outstanding records or information that he 
wanted VA to obtain.

The duty to assist also includes providing an examination to 
the appellant.  The appellant in this case was afforded VA 
examinations in 1997, 2001, and 2003.  Moreover, VA does not 
have a duty to provide the appellant with a VA reexamination 
if the claim is not reopened.  The VCAA explicitly states 
that, regardless of any assistance provided to the claimant, 
new and material evidence must still be submitted to reopen a 
claim.  38 U.S.C. § 5103A(f) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2004).  As discussed in further detail 
below, no new and material evidence has been submitted in 
conjunction with the appellant's claim for service connection 
for residuals, left hand disability, and an examination is 
therefore not required.  However, as discussed in the remand 
below, the Board notes that with respect to the appellant's 
claim for service connection for psychiatric disability, 
other than PTSD there is a further duty to assist the 
appellant, which includes providing a VA psychiatric 
reexamination in this case.

Summarily, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.


II.  Reopening of Claim for Service Connection for Residuals, 
Left Hand Disability

A.  Evidence Prior to the October 1972 Final Rating Decision

The initial claim for service connection for residuals, left 
hand disability was received in March 1972.  The appellant 
originally contended that his residuals, left hand disability 
was incurred when he picked up a grenade core that was laying 
on a tabletop and it inadvertently went off while he was 
holding it.  (See Statement in Support of Claim, August 
1972).  Service medical records dated in November 1969 show 
that the appellant incurred residuals, left hand disability 
as a result of a grenade going off in his hand.  However, 
line of duty determination records dated in July 1970 show 
that the appellant's residuals, left hand disability was 
"not in line of duty".  Rather, the evidence showed that 
the appellant "handled an explosive in a highly negligent 
manner and in disregard of its dangerous qualities".  
Accordingly, it was determined that the appellant's 
residuals, left hand injury was "due to own misconduct".  
Therefore, by rating decision dated in October 1972, the 
appellant's claim for service connection for residuals, left 
hand disability was denied.




B.  Evidence Subsequent to the October 1972 Rating Decision

Evidence added to the record subsequent to October 1972 
includes VA medical records, VA examination records, private 
medical records, photographs, lay statements, Board hearing 
transcript, and the appellant's own contentions.  


C.  Analysis

The October 1972 rating decision denying service connection 
for residuals, left hand disability is final.  38 U.S.C.A. 
§§ 5108, 7104, 7105 (b) and (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.201, 20.302 (2004).  The Board's conclusion 
is predicated upon the appellant's notification of the rating 
decision and his appellate rights, and the appellant's 
subsequent failure to provide any correspondence evidencing 
his intent to challenge that decision. 

A final decision cannot be reopened and reconsidered by VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
See 38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 
135 (1993).  When it is determined that new and material 
evidence has been submitted, VA must reopen a previously 
denied claim.  See 38 U.S.C.A. § 5108; Spencer v. Brown, 4 
Vet. App. 283, 286-87 (1993).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  Regardless of the 
actions of the RO, the Board has a legal duty to address the 
"new and material evidence" requirement.  If the Board 
finds that no new and material evidence has been submitted, 
it is bound by a statutory mandate not to consider the merits 
of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The regulatory changes 
of the new and material evidence requirement of 38 C.F.R. § 
3.156(a) in the VA regulations implementing the Veterans 
Claims Assistance Act of 2000 apply only to a claim to reopen 
that was received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  As the appellant filed his claim 
to reopen on January 31, 2001, the regulatory changes to the 
definition of new and material evidence effective August 29, 
2001 found at 38 C.F.R. § 3.156(a) (2003) do not apply.  
Rather, the definition of new and material evidence in effect 
prior to August 29, 2001 will be applied.

For claims to reopen filed prior to August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

As previously mentioned, the evidence submitted by the 
appellant since the October 1972 rating decision includes, 
but is not limited to, VA medical records, VA examination 
records, private medical records, photographs, lay 
statements, Board hearing transcript, and the appellant's 
own contentions.  The Board has thoroughly reviewed all of 
the aforementioned evidence and finds that the evidence is 
new in that it was not previously of record.  It is 
necessary, therefore, to decide if this evidence is also 
material.  The Board concludes that none of the above 
mentioned evidence similarly satisfies the materiality 
requirement.  For example, none of the evidence submitted by 
the appellant subsequent to the October 1972 rating decision 
indicates that the appellant's residuals, left hand 
disability was due to a cause other than his own misconduct.  
Furthermore, the appellant's lay statements merely reiterate 
his contentions regarding the circumstances of left hand 
disability.  Therefore, the evidence, although new, is both 
cumulative and redundant.  As such, it cannot be concluded 
that this evidence is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2003); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).


ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for residuals, 
left hand disability, and, to that extent, the appeal is 
denied.


REMAND

The Board initially notes that in January 2001 the appellant 
filed a claim for service connection for psychiatric 
disability, to include PTSD.  In June 2002, the RO denied 
service connection for psychiatric disability, to include 
PTSD.  However, by rating decision dated in December 2003, 
service connection for PTSD was subsequently granted and a 50 
percent disability evaluation was assigned for such 
disability.  The appellant then filed a timely notice of 
disagreement with the RO's decision awarding such 50 percent 
disability evaluation for service-connected PTSD.  The Board 
additionally notes that the appellant was not provided a 
statement of the case with respect to his claim for an 
initial rating greater than 50 percent for service-connected 
PTSD.  When there has been an initial RO adjudication of a 
claim and a notice of disagreement as to its denial, the 
claimant is entitled to a statement of the case.  Thus, 
remand for issuance of a statement of the case on this issue 
is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999); 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).

As previously discussed, the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), and its implementing 
regulations, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2003), are applicable to the appellant's claims 
currently pending on appeal.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

With respect to the appellant's claim for service connection 
for psychiatric disability, other than PTSD, the Board shall 
focus on VA's duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The duty 
to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  An examination or opinion is 
necessary if the evidence of record:  (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (B) 
establishes that the claimant suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4) (2004).

The appellant in this case was previously afforded VA 
psychiatric examinations in 1997, 2001, and 2003.  The Board 
additionally notes that the appellant's December 2001 and 
November 2003 VA examinations were specific to the 
appellant's claim for service connection for PTSD.  
Nevertheless, the VA examination records also contain 
diagnoses of "mood disorder NOS" in 2001 and mood disorder 
and "personality disorder, NOS" in 2003.  Despite the 
appellant's diagnoses with psychiatric disabilities, other 
than PTSD, neither the December 2001 VA examiner nor the 
November 2003 VA examiner offered an opinion as to whether 
such psychiatric disabilities, other than PTSD were related 
to active military service.  Therefore, the Board finds that 
a remand is necessary for purposes of ascertaining the nature 
and etiology of any current psychiatric disabilities, other 
than PTSD.

Accordingly, this case is remanded for the following:

1.  The RO must issue a statement of the 
case, containing all applicable laws and 
regulations, on the issue of entitlement to 
an initial rating greater than 50 percent for 
service-connected PTSD.  The appellant should 
also be advised of the time period in which 
to perfect his appeal.

2.  The appellant should be requested to 
provide any additional relevant medical 
evidence within his possession.  In addition, 
the appellant should be requested to identify 
the source(s) of any other relevant and 
previously unobtained medical evidence.

3.  Upon completion of the above, the 
appellant should be scheduled for a VA 
psychiatric reexamination by a physician with 
the appropriate expertise to determine the 
nature and etiology of any current 
psychiatric disabilities, other than PTSD.  
The examiner(s) should thoroughly review the 
claims folder in conjunction with evaluating 
the appellant.  The examiner(s) should 
specifically address the following:

Provide a diagnosis for any current 
psychiatric disabilities other than 
PTSD, and comment upon whether it is 
"at least as likely as not" that any 
current psychiatric disabilities are the 
result of an in-service injury or 
disease, or otherwise had their onset 
during active military service.

All appropriate testing in this regard should 
be accomplished.  A complete rationale for 
any opinion expressed must be provided.  If 
the examiner cannot answer the above without 
resorting to speculation, then he or she 
should so state.

4.  Upon completion of the requested 
development, the appellant's claims folder 
should be reviewed to ensure that all the 
foregoing development has been conducted and 
is completed in full.  If it is determined 
that any development is incomplete, then 
appropriate corrective action should be 
taken.

5.  The appellant's claim of entitlement to 
service-connection for psychiatric 
disability, other than PTSD should then be 
reconsidered.  If the benefits sought on 
appeal remain denied, then the appellant and 
his representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal.  
An appropriate period of time should be 
allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, provides for 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                     
______________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



